U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-51193 ASPIRE JAPAN, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-8326081 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4695 MacArthur Court, 11th Floor, Newport Beach, CA 92660 (Address of Principal Executive Offices) (949) 798-6138 (Issuer’s telephone number) Dream Media, Inc. (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes x No o State the number of shares outstanding of each of the issuer’s classes of common equity, as of September 18, 2007: 7,660,000 shares of common stock. Item 1Financial Statements Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 BALANCE SHEET AS OF JULY 31, 2007 (UNAUDITED) PAGE 2 STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS FOR THE THREE AND SIX MONTHS ENDED JULY 31, 2, AND FOR THE PERIOD FROM FEBURARY 2, 2005 (INCEPTION) TO JULY 31, 2007 (UNAUDITED) PAGE 3 STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) FOR THE PERIOD FROM FEBRUARY 2, 2005 (INCEPTION) TO JULY 31, 2007 (UNAUDITED) PAGE 4 STATEMENT OF CASH FLOWS FOR THE SIX MONTHS ENDED JULY 31, 2 AND FOR THE PERIOD FROM FEBURARY 2, 2005 (INCEPTION) TO JULY 31, 2007 (UNAUDITED) PAGES 5 - 10 NOTES TO FINANCIAL STATEMENTS Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) BALANCE SHEET As of July 31, 2007 (Unaudited) ASSETS CURRENT ASSETS Cash $ 178,536 Prepaid expenses 17,024 TOTAL CURRENT ASSETS 195,560 PROPERTY AND EQUIPMENT, NET 3,573 OTHER ASSETS Deposits 10,137 TOTAL ASSETS $ 209,270 LIABILITIES AND STOCKHOLDERS' EQUITY(DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ 38,296 Note payable - stockholder 200,000 Loan payable -related party 1,107 TOTAL CURRENT LIABILITIES 239,403 STOCKHOLDERS' EQUITY(DEFICIT) Preferred Stock - Par value $.001; Authorized: 50,000,000 Issued and Outstanding: none - Common Stock - Par value $0.001; Authorized: 100,000,000 Issued and Outstanding: 7,660,000 7,660 Deferred Stock Compensation (33,332 ) Additional Paid-In Capital 872,140 Other Comprehensive Income (Loss) 1,198 Accumulated Deficit during development stage (877,799 ) Total Stockholders' Equity(Deficit) (30,133 ) TOTAL LIABILITIES AND EQUITY(DEFICIT) $ 209,270 The accompanying notes are an integral part of these financial statements 1 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) STATEMENT OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the period For the three For the three For the six For the six February 2, 2005 months ending months ending months ending months ending (inception) to July 31, 2007 July 31, 2006 July 31, 2007 July 31, 2006 July 31, 2007 Revenue $ - $ - $ - $ - $ - Operating Expenses Professional Fees 133,012 250 143,251 500 169,369 Marketing Expenses 267,298 327,298 327,298 Consulting Fees 26,992 86,668 86,668 Compensation Expense 174,019 174,019 174,019 General and administrative 95,091 98,836 112,336 Total Operating Expenses 696,412 250 830,072 500 869,690 Loss from Operations (696,412 ) (250 ) (830,072 ) (500 ) (869,690 ) Interest Income 737 - 2,341 - 2,341 Foreign Currency Transaction Loss - (8,450 ) (8,450 ) Interest Expense -related party (2,000 ) (2,000 ) (2,000 ) Total Other Income/Expense (1,263 ) - (8,109 ) - (8,109 ) Provision for Income Taxes - Net Loss (697,675 ) (250 ) (838,181 ) (500 ) (877,799 ) Other Comprehensive Income Foreign Currency Translation Loss - - 1,198 - 1,198 Comprehensive Loss $ (697,675 ) $ (250 ) $ (836,983 ) $ (500 ) $ (876,601 ) Net Loss Per Share- Basic and Diluted $ (0.09 ) $ (0.00 ) $ (0.11 ) $ (0.01 ) Weighted average number of shares outstanding 7,641,319 100,000 7,400,028 100,000 during the period - basic and diluted The accompanying notes are an integral part of these financial statements 2 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) STATEMENT OF STOCKHOLDERS' EQUITY From inception (February 2, 2005) through July 31, 2007 (Unaudited) Additional Deferred Accumulated Other Preferred Stock Common Stock Paid In Stock Deficit During Comprehensive Total Shares Par Shares Par Capital Compensation Development Stage Income (Loss) Equity Stock Issued in exchange of incorporation expenses February 2, 2005 - $ - 100,000 $ 100 $ - $ - $ - $ 100 Net Loss for the period February 2, 2005 (inception) to January 31, 2006 (2,225 ) - (2,225 ) Balance, January 31, 2006 - - 100,000 100 - (2,225 ) - (2,125 ) Stock Issued for cash on September 15, 2006 at $0.001 per share from private placement - - 6,700,000 6,700 - - - 6,700 Stock Issued for cash on November 6, 2006 at $1.00 per share from private placement - - 275,000 275 274,725 - - 275,000 In Kind contribution - - - 0 7,000 - - 7,000 Net Loss - - - 0 - (37,393 ) - (37,393 ) Balance, January 31, 2007 - - 7,075,000 7,075 281,725 (39,618 ) - 249,182 Stock Issued for cash on April 16, 2007 at $1.00 per share from private placement - 20,000 20 19,980 - - - $ 20,000 Stock Issued for cash on April 18, 2007 at $1.00 per share from private placement - 10,000 10 9,990 - - - $ 10,000 Stock Issued for cash on April 19, 2007 at $1.00 per share from private placement - 15,000 15 14,985 - - - $ 15,000 Stock Issued for cash on April 20, 2007 at $1.00 per share from private placement - 30,000 30 29,970 - - - $ 30,000 Stock Issued for cash on April 25, 2007 at $1.00 per share from private placement - 260,000 260 259,740 - - - $ 260,000 Stock Issued for cash on April 26, 2007 at $1.00 per share from private placement - 100,000 100 99,900 - - - $ 100,000 Stock Issued for services inApril 2007 at $1.00 - 100,000 100 99,900 (33,332 ) - $ 66,668 Stock Issued in exchange for legal expenses June 30, 2007 at $1.00 - 50,000 50 49,950 - - - $ 50,000 In Kind contribution - - - 6,000 - - - $ 6,000 Net Loss for the six months ended July 31, 2007 - (838,181 ) - $ (838,181 ) Other Comprehensive Income - 1,198 $ 1,198 Total Comprehensive Loss $ (836,983 ) Balance, July 31, 2007 - $ - 7,660,000 $ 7,660 $ 872,140 $ (33,332 ) $ (877,799 ) $ 1,198 $ (30,133 ) The accompanying notes are an integral part of these financial statements 3 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) STATEMENTS OF CASH FLOWS (Unaudited) For the period For the six For the six February 2, 2005 months ending months ending (inception) to July 31, 2007 July 31, 2006 July 31, 2007 Cash Flows From Operating Activities: Net Loss $ (838,181 ) $ (500 ) $ (877,799 ) Adjustments to reconcile net loss to net cash used in operations In-kind contribution 6,000 - 13,000 Stock issued for incorporation expense - - 100 Stock issued for services 116,668 116,668 Changes in operating assets and liabilities: Depreciation 21 21 Deposits (10,137 ) - (10,137 ) (Increase)/Decrease in Prepaid Expenses 10,923 - (17,024 ) (Increase)/Decrease inAccounts Pay & Accrued Exp 33,711 500 38,296 Net Cash Used In Operating Activities (680,995 ) - (736,875 ) Cash Flows From Investing Activities: Cash paid for Property, Plant, &Equipment (3,594 ) - (3,594 ) Net Cash Used In Investing Activities (3,594 ) - (3,594 ) Cash Flows From Financing Activities: Proceeds from Note Payable -stockholder 200,000 200,000 Repayment of Note Payable - related party (101,680 ) - (101,680 ) Proceeds from Note Payable - related party 1,107 102,787 Proceeds from Common Stock issuance 435,000 - 716,700 Net Cash Provided by Financing Activities 534,427 - 917,807 Net In(de)crease in Cash (150,162 ) - 177,338 Effect of Exchange Rate on Cash 1,198 1,198 Cash at Beginning of Period 327,500 - - Cash at End of Period $ 178,536 $ - $ 178,536 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - The accompanying notes are an integral part of these financial statements 4 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS As of July 31, 2007 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Organization ASPIRE JAPAN, INC. (f/k/a Dream Media,, Inc.) (the Company) was incorporated on February 2, 2005 in the State of Delaware. In September 2006, the Company became actively engaged in raising capital in order to implement its business plan to deliver products from American sources directly to the Japanese consumer. The Company has not had any significant operations or activities from inception; accordingly, the Company is deemed to be in the development stage. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year. Going Concern The Company's financial statements have been presented on the basis that it is a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company has a net loss of $877,799 from inception and used cash in operations of $736,875 from inception. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management continues to actively seek additional sources of capital to fund current and future operations. There is no assurance that the Company will be successful in continuing to raise additional capital and establish probable or proven reserves. These financial statements do not include any adjustments that might result from the outcome of these uncertainties. 5 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS As of July 31, 2007 (Unaudited) Use of Estimates: The preparation of the financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amount of assets and liabilities, and disclosure of contingent liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reporting period. Actual results could differ from those results. Revenue Recognition The Company recognizes revenue on arrangements in accordance with Securities and Exchange Commission Staff Accounting Bulletin No. 101, “Revenue Recognition in Financial Statements’ and No. 104, “Revenue Recognition”. In all cases, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. Cash and Cash Equivalents, and Credit Risk: For purposes of reporting cash flows, the Company considers all cash accounts with maturities of 90 days or less and which are not subject to withdrawal restrictions or penalties, as cash and cash equivalents in the accompanying balance sheet. The Company maintains a portion of its deposits in a financial institution that insures its deposits with the FDIC insurance up to $100,000 per depositor and deposits in excess of such insured amounts represent a credit risk to the Company. At July 31, 2007 the Company had $67,253 in cash that was uninsured. .In addition, at July 31, 2007, the Company had total cash of $1,369 in a Japanese bank which is uninsured. Income Taxes: The Company utilizes the asset and liability method to measure and record deferred income tax assets and liabilities. Deferred tax assets and liabilities reflect the future income tax effects of temporary differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and are measured using enacted tax rates that apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. At this time, the Company has set up an allowance for deferred taxes as there is no company history to indicate the usage of deferred tax assets and liabilities. Stock Compensation The Company adopted SFASNo.123R, Share-Based Payment (“SFAS123R”), which requires all stock-based payments to employees, including grants of employee stock options, to be recognized in the financial statementsbased on their fair values.The Company accounts for stock-based compensation arrangements with nonemployees in accordance with the Emerging Issues Task Force Abstract No.96-18, Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling Goods or Services. The Company records the expense of such services to employees and non employees based on the estimated fair value of the equity instrument using the Black-Scholes pricing model. Fair Value of Financial Instruments The carrying amounts of the Company’s financial instruments including accounts payable and loans and notes payable approximate fair value due to the relatively short period to maturity for this instrument. 6 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS As of July 31, 2007 (Unaudited) Foreign Currency Translation The functional currency of the Company is the United States Dollar.The financial statements of the Company are translated to United States dollars using year-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses.Capital accounts are translated at their historical exchange rates when the capital transaction occurred.Net gains and losses resulting from foreign exchange translations are included in the statements of operations and stockholders’ equity as other comprehensive income (loss). Earnings Per Share: Basic earnings per share ("EPS") is computed by dividing earnings available to common shareholders by the weighted-average number of common shares outstanding for the period as required by the Financial Accounting Standards Board (FASB) under Statement of Financial Accounting Standards (SFAS) No. 128, "Earnings per Shares". Diluted EPS reflects the potential dilution of securities that could share in the earnings. As of July 31, 2007 and 2006 there were no common share equivalents outstanding. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. NOTE 2 - RELATED PARTY TRANSACTIONS During the year ending January 31, 2007, the Company received $101,680 from a related party officer and director.The amount is due in July 2007 and is non-interest bearing (See Note 3). During the period ending April 30, 2007, the Company repaid $54,235 of the note payable to the related party officer and director. During the period ending July 31, 2007, the Company repaid the remaining $47,445 of the note payable to the related party officer and director. During the three months ending July 31, 2007, the Company received $1,107 from a related party officer and director.This amount is non-interest bearing and is due on demand. 7 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS As of July 31, 2007 (Unaudited) On July 11, 2007, the Company entered into a twelve month unsecured note payable for $200,000.The note will accrue interest at a rate of 18%, with principle and interest due and payable on July 10, 2008. NOTE 3 – NOTE AND LOAN PAYABLE -RELATED PARTY During the year ending January 31, 2007, the Company received $101,680 from a related party officer and director.The Company repaid $54,235 of the note during the quarter ending April 30, 2007 and $47,445 during the quarter ending July 31, 2007.(See Note 2). During the three months ending July 31, 2007, the Company received a loan of $1,107 from a related party officer and director.This amount is non-interest bearing and is due on demand . NOTE 4 – NOTE PAYABLE-STOCKHOLDER On July 11, 2007, the Company entered into a twelve month unsecured note payable for $200,000.The note will accrue interest at a rate of 18%, with principle and interest due and payable on July 10, 2008. NOTE5 SHAREHOLDERS' EQUITY Common and Preferred Stock: Preferred stock includes 50,000,000 shares authorized at a par value of $0.001, of which none are issued or outstanding. During 2005, the Company issued 100,000 shares for the amount of $100 ($0.001 per share) in exchange of the incorporation expenses for the Company. During September 2006, the Company issued 6,700,000 shares of common stock at ($0.001 per share) in a private placement offering exempt from registration with the U.S. Securities Act of 1933 for a total value of $6,700. During November 2006, the Company undertook a private placement issuance, Regulation D Rule 506 offering of 275,000 shares of common stock for a value of $275,000 ($1.00 per share). The Company believes this offering is exempt from registration with the US Securities and Exchange Commission. During April 2007, the Company undertook a private placement issuance, Regulation D Rule 506 offering of 435,000 shares of common stock for a value of $435,000 ($1.00 per share). The Company believes this offering is exempt from registration with the US Securities and Exchange Commission. During April 2007, the Company issued 100,000 shares of common stock valued at a recent cash offering price of $100,000 or $1.00 per share to a consultant for providing strategic planning services.The Company is amortizing the value of the shares over the contract period of six months.As of July 31, 2007, the Company recorded an expense of $66,668 and deferred compensation of $33,332 related to the consulting agreement. During June2007, the Company issued 50,000 shares of common stock for legal services.The shares were valued at$50,000 or $1.00 per share based on a recent cash offering price. In-Kind Contribution of Compensation During the year ended January 31, 2007, the Company recorded $7,000 as in-kind contribution of salary for services provided by its president. During the quarter ended April 30, 2007, the Company recorded $3,000 as in-kind contribution of salary for services provided by its president. 8 Aspire Japan, Inc. (f/k/a Dream Media, Inc.) (a development stage company) NOTES TO FINANCIAL STATEMENTS As of July 31, 2007 (Unaudited) During the quarter ended July 31, 2007, the Company recorded $3,000 as in-kind contribution of salary for services provided by its founder. NOTE6 - COMMITMENTS AND CONTINGENCIES During January 2007, the Company entered into a twelve month office lease expiring December 31, 2007. The lease requires monthly payments of $190. On February 6, 2007 the Company signed an agreement with a consultant for investor relations services for a period of one year at $6,700 per month plus expenses. Effective April 1, 2007, the Company entered into an agreement for strategic planning services for a period of six months.The agreement calls for a monthly fee of $5,000 and the issuance of 100,000 shares of common stock. (See Note 4) On June 1, 2007, the Company entered into a six month office lease in Tokyo, Japan.The lease requires monthly payments of approximately $3,500 per month. On June 1, 2007, the Company entered into a two-year employment agreement with a new President and Chief Marketing Officer.The agreement calls for a$47,615 signing bonus and base compensation of $350,000 for the first year, and $400,000 the second year. The agreement also calls for bonuses of up to 33% of base compensation based on financial targets to be determined by the Board of Directors.The new Officerwill also receive medical and dental benefits, a housing allowance of $10,000 per month plus cost of living adjustments, and tax equalization. In addition,the agreement calls for a $50,000 termination payment upon termination of the officer under certain conditions.Also under the Employment Agreement and effective June 30, 2007, the Company entered into a restricted stock grant with the new Officer whereby he will receive common stock in the Company. The agreement stipulates that on September 30, 2007, the Company shall authorize and issue 250,000 shares of common stock at $0.001(par) to the Employee.Additionally, on May 31, 2008, the Company shall authorize and issue an additional 250,000 shares, provided Employee has met certain sales goals to be set by the Chairman of the Board by no later than December 31, 2007. The restricted stock agreement shall provide that the shares will vest over 2 years with 50% of shares vesting on June 1, 2009, and the remaining 50% vesting pro rata monthly during the remaining year. On June 1, 2007, the Company entered into a two-year employment agreement with a new Executive Vice President.The agreement calls for a $17,500 signing bonus and base compensation of $150,000 for the first year, and$160,000 the second year.The agreement also calls for bonuses of up to 33% of base compensation based on financial targets to be determined by the Board of Directors.The new Executive will also receive medical and dental benefits. Effective July 1, 2007, the Company entered into a four month office lease in Portland, Oregon.The lease requires monthly payments of $1,899. NOTE7 - SUBSEQUENT EVENTS On August 9, 2007, the Company formally requested renewal of its office lease in Portland, Oregon and requested a new lease on adjacent space effective December 1, 2007 for three months.The additional space will require monthly payments of $1,900. On August 28, 2007, the Company entered into a twelve month note payable for 10,000,000 JPY (approximately$86,000 USD).The note will accrue interest at a rate of 18% and is unsecured. 9 Item 2.Management’s Discussion and Analysis of Financial Conditions and Results of Operations Plan of Operations We anticipate that our operational as well as general and administrative expenses for the next 12 months will total $12,050,000. The breakdown is as follows: MarketingMaterials $ 50,000 Website development $ 75,000 Merchant Development $ 75,000 Catalog Printing and Distribution $ 9,000,000 Order Processing and Customer Service Outsource $ 1,000,000 Development of Information systems and technology $ 75,000 Establish additional office and fulfillment work space $ 500,000 Legal/Accounting $ 75,000 General/Administrative $ 1,200,000 Total $ 12,050,000 MARKETING MATERIALS. We are currently working with a company to create a brand identity and marketing materials for Aspire Japan. We will develop a company logo, tagline and promotional materials. Additionally we will develop a Corporate Brochure, a Press Kit, a Catalog Prototype consisting of a sample catalog demonstrating the quality and elegance of our proposed catalog ad pages along with company Letterhead, Envelopes & Business Cards. We have completed our initial marketing materials completed and have budgeted $50,000 during the next twelve months for this objective. We will utilize existing funds to achieve this component of our plan and will not seek additional financing to complete this objective. MERCHANT AGREEMENTS. The merchandise intended to be sold by the Company will be sourced from a wide variety of American vendors. The Company’s business depends on being able to find qualified American vendors and access products in a timely and efficient manner. We plan to enter into agreements with merchants who will supply the products and services offered in our catalog and website.Under these agreements, we will buy merchandise at pre-established rates or receive placement fees for inclusion of the merchant’s products in Aspire Japan programs.Participating merchants will agree to maintain sufficient levels of inventory to satisfy customer demand and to ship all orders within 72 hours unless the merchandise is out-of-stock. To date we have not entered into any merchant agreements, yet we anticipate the agreements will likely vary in length typically from one quarter to one year. We will source and identify well known U.S. companies that could potentially work with Aspire Japan; identify the best point of contact within those organizations; evaluate interest, needs and opportunities so that Aspire Japan can approach these companies to become participating merchants. The cost of completing the stated objectives during the next twelve months is budgeted at $75,000, including $40,000 for market research. we have completed internal market research which includes secondary research and a series of executive interviews with American retail firms. After reviewing the completed market research, we will now start the marketing process of finding the advertisers for our catalog publications beginning October 2007. We will utilize existing funds or funds from ongoing operations to achieve this component of our plan and will not seek additional financing to complete this objective. WEB SITE DEVELOPMENT. The Company has budgeted resources during 2007 for development of Web site and e-commerce infrastructure.In the fourth quarter of 2007, we plan to launch our Web site, www.aspire-japan.com. Our new Web site will be Japanese consumer-friendly with a well designed home page, navigation capabilities, and an enhanced search engine which enables consumers to search and define their shopping needs. We anticipate the costs of producing our website and developing our e-commerce systems to be $75,000 during the next twelve months. We will utilize existing funds or funds from ongoing operations to achieve this component of our plan and will not seek additional financing to complete this objective. PRODUCE AND DISTRIBUTE OUR ASPIRE CATALOGS. In the second quarter of 2008, we intend to begin distributing our Aspire catalog to a targeted group of female consumers who reside in Japan. Our Aspire catalog differs from other catalog titles in that it solely contains merchandise from American merchandise brands and is printed in Japanese. The catalog will be designed to encourage consumers to shop via the catalog and internet. Our initial catalog will focus primarily on women’s clothing and fashion accessories from American merchandise brands. In the future we intend to add health and beauty aids, children's toys, executive gifts, educational products, gourmet cooking aids, exercise equipment, jewelry, luggage, travel aids, and home accessories from American merchants. During 2008, we intend to distribute approximately 2million Aspire catalogs. We anticipate the costs of producing and distributing our initial 240 page catalog at a cost of $3 million, consisting of $1.9 million for production and $1.1 million for distribution of 2 million copies. We intend to utilize proceeds from the sale of advertising space to cover the cost of producing and distributing the catalogs. Each catalog will be limited to the sale of 200 pages of advertising at a cost of $20,000 per page, per issue. After the initial catalog is launched, we plan to increase the circulation of Aspire catalog by approximately 2 million copies per quarter with the total budget for producing and distribution of $3 million per distribution, consisting of $1.9 million for production and $1.1 million for distribution of 2 million copies, for the third and fourth quarters of 2008 for a total budget $9 million during the next twelve months. Without significant revenues from advertising, we will require additional financing to complete this objective. ORDER PROCESSING AND CUSTOMER SERVICE OUTSOURCE. We maintain no significant inventory, and therefore, once we receive a customer’s order, we will transmit it to the appropriate merchant who will in turn ship the merchandise directly to our logistics center. We will outsource our call volume to a company that has live operator inbound call center and service agency. We will seek a web-enabled call center with a company that can increase sales with up-sells, customer service, lead generation with surveys, e-mail response and web-based call center services beginning during the third quarter of 2007. Our goal is to provide the highest level of call center services available to our clients. We have budgeted $1,000,000during the next twelve months for this objective, with the initial expenditure of $200,000 during the second quarter of 2008 and approximately $75,000 per month each month thereafter. The in-bound sales representatives will be employees of the call center, and will not be employed by us, we forecast escalating the staffing levels up to 40 in-bound sales representatives during the first year of operations. Without significant revenues within the next twelve months, we will require additional financing to complete this objective and potentially achieve our goal of profit, revenue and growth. Development of Information systems and technology.We will implement order entry, transaction-processing and fulfillment services and systems using a combination of our own proprietary technologies and commercially available licensed technologies.As a catalog company we intend to be able to create an extensive proprietary database of customer information including customer demographics, purchasing history, and proximity to an existing or planned premium retail store. We believe our ability to effectively design and manage our marketing and promotional programs is enhanced by this rich source of information, allowing us to adjust the frequency, timing and content of each program to maximize the benefit gained. The Company’s current strategy is to spend minimal development efforts on enhancing the specialized, proprietary software that is unique to its business and to license commercially developed technology for other applications where available and required.We will implement a Web-based system that can provide the Company with many advantages, including giving us significant flexibility in implementing marketing programs. We will utilize existing funds or funds from ongoing operations to achieve this component of our plan and will not seek additional financing to complete this objective. We intend to lease our equipment and do not anticipate the purchase or sale of any significant equipment. During the next twelve months we have budgeted $100,000 for this objective. Without significant revenues within the next twelve months, we will require additional financing to complete this objective and potentially achieve our goal of profit, revenue and growth. Establish additional office and fulfillment work space.We intend to open additional office and fulfillment work spaces in Portland, Oregon and Tokyo, Japan. We have offices in Tokyo, Portland, California and Osaka, Japan. We intend to lease the office space and equipment and do not anticipate the purchase or sale of any significant equipment. We estimate the cost to open each office to total approximately $500,000 over the next twelve months, with the amount of expenditure to set up the logistic center in Chiba, Japan to be approximately $300,000 and the expenditure to establish a logistic center in Portland, Oregon to be approximately $200,000. Beginning in the second quarter of 2008, we intend to open both locations.We have not identified any specific locations or entered into any lease agreements at this time. Without significant revenues within the next twelve months, we will require additional financing to complete this objective and potentially achieve our goal of profit, revenue and growth. Develop an Employee and Management Team to Optimize Our Business.We anticipate expanding our management and employee team with a focus on training and professional development for all levels of employees. We expect to increase the number of employees, including a Chief Financial Officer of the company and by hiring operational, administrative and sales and marketing employees once we have successfully completed our financing. We plan to hire a total of 120 employees during the next twelve months.We have not identified such employees nor had any discussions with potential candidates. This is an ongoing objective and we have not allocated any specific funds for this objective. The foregoing represents our best estimate of our cash needs based on current planning and business conditions. The exact allocation, purposes and timing of any monies raised in subsequent financings may vary significantly depending upon the exact amount of funds raised and status of our business plan. In the event we are not successful in reaching our initial revenue targets, additional funds may be required and we would then not be able to proceed with our business plan for the development and marketing of our products and services. Should this occur, we would likely seek additional financing to support the continued operation of our business. Capital Resources and Liquidity We are currently financing operations primarily through funds raised in private placements August 30, 2006, November 30, 2006, and April 2007. In August 2006, we completed an offering in which we raised a total of $6,700.In November 2006, we completed an offering in which we raised a total of $275,000. In April 2007, we raised $435,000.As of July 31, 2007, we had cash of approximately $178,536. We expect to satisfy our cash requirements for the next twelve months from revenue and through funds raised in our private placements. Beginning in 2007, we plan to raise additional capital of $3 million for additional operating capital. We intend to raise these funds through additional private placements. We have not identified any sources of capital, lines of credit or loans at this time. Completion of our plan of operation is subject to attaining adequate revenue and through funds raised from private placements. We cannot assure investors that adequate revenues will be generated. In the event we are not successful in reaching our initial revenue targets, Management believes that it will raise the funds required and we would then be able to proceed with our business plan for the development and marketing of our products and services along with the commencement of our business activities in the fourth quarter of 2007 and throughout 2008. In the absence of our projected revenues and the absence of additional capital we may be unable to proceed with our plan of operations. We anticipate that depending on market conditions and our plan of operations, we would incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able to generate enough gross profit from our operations to cover our operating expenses. Consequently, there is substantial doubt about our ability to continue to operate as a going concern. As reflected in the accompanying financial statements, we are in the development stage and have a negative cash flow from operations of $736,875 from inception. This raises substantial doubt about its ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. The Company has embarked upon an effort to become a public company and by doing so, has incurred and will continue to incur additional significant expenses for legal, accounting and related services. Once the Company becomes a public entity, subject to the reporting requirements of the Securities Exchange Act of 1934, there will be ongoing expenses associated with the ongoing professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements as well as costs to be incurred for (i) increased marketing and advertising to support any growth in sales for the Company; (ii) potential to hire additional personnel to manage and expand the Company's operations.Moving forward, and dependent upon the execution of our business plan, we anticipate that our monthly expenses will increase to $100,000 per month during the next twelve months. Results of Operation The Company did not have any operating income from inception through July 31, 2007. For the 6 months ended July 31, 2007, the registrant recognized a net loss of $838,131 and for the period from inception through July 31, 2007, the registrant recognized a net loss of $877,799. Some general and administrative expenses during the 6 month period ended July 31, 2007 were accrued. Expenses for the period were comprised of costs mainly associated with legal, accounting and office and $327,298 was for marketing expense and brand development. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements. SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an Amendment of FASB Statement No. 115”. This statement permits entities to choose to measure many financial instruments and certain other items at fair value. Most of the provisions of SFAS No. 159 apply only to entities that elect the fair value option. However, the amendment to SFAS No. 115 “Accounting for Certain Investments in Debt and Equity Securities” applies to all entities with available-for-sale and trading securities. SFAS No. 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided the entity also elects to apply the provision of SFAS No. 157, “Fair Value Measurements”. The adoption of this statement is not expected to have a material effect on the Company's financial statements. Critical Accounting Policies Our financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets, liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. Item 3.Controls and Procedures (a)Evaluation of disclosure controls and procedures. Under the direction of our Chief Executive Officer and Chief Financial Officer, we evaluated our disclosure controls and procedures and internal control over financial reporting and concluded that (i) our disclosure controls and procedures were effective as of April 1, 2007, and (ii) no change in internal control over financial reporting occurred during the quarter ended July 31, 2007 that has materially affected, or is reasonably likely to materially affect, such internal control over financial reporting. (b)Changes in internal controls. Our Certifying Officer has indicated that there were no significant changes in our internal controls or other factors that could significantly affect such controls subsequent to the date of his evaluation, and there were no such control actions with regard to significant deficiencies and material weaknesses.There have not been any changes in the Company’s internal controls over financial reporting during the last fiscal quarter. PART II - OTHER INFORMATION Item 1.Legal Proceedings. The Company is currently not a party to any pending legal proceedings and no such action by, or to the best of its knowledge, against the Company has been threatened. Item 2.Changes in Securities. None Item 3.Defaults Upon Senior Securities. None Item 4.
